DETAILED ACTION
This is a notice of allowance in response to After Final Amendment filed on 04/09/2021.
Claims 12 and 15 were cancelled in the amendments filed on 12/13/2019.
Claims 2, 9, and 20 were cancelled in the amendments filed on 01/05/2021.
Claims 21-23 were added in the amendments filed on 01/05/2021.
Claims 21-23 were cancelled in the amendments filed on 04/09/2021.
Claim 5 is cancelled via examiner’s amendment.
Claims 1, 3-4, 6-8, 10-11, 13-14, and 16-19 are allowed and renumbered as claims 1-14.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Rogitz (33549) on 04/16/2021.

Please Amend in the Claims as per the following:
1. (Currently amended) A media playback apparatus comprising: 
at least one computer memory storing instructions executable by at least one processor; 
the at least one processor programmed with the instructions to: 
receive Moving Picture Experts Group (MPEG) media transport protocol (MMTP) content from a source of content via a MMTP delivery channel; 
extract the MMTP content from user datagram protocol (UDP) data from the MMTP delivery channel, the extracted MMTP content comprising extracted data; 
identify a type of the extracted data; 
responsive to the type being identified as signaling data, identify whether the signaling data is user service description block (USDB) data or a playback asset; 

responsive to identifying the signaling data as a playback asset, save a packet ID, asset ID, and associated codec of the playback asset; 
convert the MMTP content to Dynamic Adaptive Streaming over Hypertext Transfer Protocol (DASH) content; and 
play the DASH content using a DASH player, wherein the MMTP content is converted to the DASH content by rearranging the MMTP content into a data structure comprising: 
video data stored in a video buffer; 
audio data stored in an audio buffer; 
text data stored in a text buffer,1168-922AM4CASE NO.: 201705822.02PATENTSerial No.: 15/925,190Filed: March 19, 2018 
April 9, 2021each of the buffers comprising a respective initial block of media processing unit (MPU) metadata, including the first fragment of MPU data plus a complete unit of such data, followed by any additional MPU metadata, and following the metadata, fragment metadata following which are blocks of media in each respective buffer, wherein media playback on a fragment-by-fragment basis is commenced upon encountering associated metadata.  

2. (Canceled).  

3. (Previously presented) The media playback apparatus of Claim 1, wherein the at least one processor is agnostic of a protocol of media played by the at least one processor.  

4. (Original) The media playback apparatus of Claim 1, wherein the source of content comprises an Advanced Television System Committee (ATSC) 3.0 system source.  

5. (Canceled).
 
1 [[
1168-922AM4CASE NO.: 201705822.02PATENTresponsive to the type not being identified as signaling data, identify whether the extracted data is media data; and 
responsive to the type being media data, store the media data and determine whether sufficient media data along with requisite assets has been received to start playback of the media data.  

7. (Currently amended) The media playback apparatus of Claim 6, wherein the instructions are executable to: 
responsive to sufficient media data along with requisite assets not being received to start playback, continue to receive the MMTP content from the source of content; 
responsive to sufficient media data along with requisite assets being received to start playback, return an indication that playback of the media data may be commenced.  

8. (Original) The media playback apparatus of Claim 7, wherein the instructions are executable to, responsive to the indication, commence playback of the media data.  

9. (Canceled).  

10. (Previously presented) The media playback apparatus of Claim 1, wherein the component data structure comprises a DASH Media Presentation Description (MPD) file.  

11. (Currently amended) A method comprising: 
receiving Moving Picture Experts Group (MPEG) media transport protocol (MMTP) content from a source of content via a MMTP delivery channel; 
extracting the MMTP content from user datagram protocol (UDP) data from the MMTP delivery channel, the extracted MMTP content comprising extracted data; 
content; 
playing the DASH content using a DASH player, wherein the method comprises: 
identifying a type of the extracted data; 
responsive to the type not being identified as signaling data, identifying whether the extracted data is media data; 
responsive to the type being media data, storing the media data and determining whether sufficient media data along with requisite assets has been received to start playback of the media data; 
responsive to the type being identified as signaling data, identifying whether the signaling data is user service description block (USDB) data or a playback asset; 
responsive to identifying the signaling data as USDB data, saving a component ID, role, and type indicated by the USDB data in a component data structure; and 
responsive to identifying the signaling data as a playback asset, saving a packet ID, asset ID, and associated codec of the playback asset, 
1168-922AM4CASE NO.: 201705822.02PATENTwherein the MMTP content is converted to the DASH content by rearranging the MMTP content into a data structure comprising: 
video data stored in a video buffer; 
audio data stored in an audio buffer; 
text data stored in a text buffer, 
each of the buffers comprising a respective initial block of media processing unit (MPU) metadata, including the first fragment of MPU data plus a complete unit of such data, followed by any additional MPU metadata, and following the metadata, fragment metadata following which are blocks of media in each respective buffer, wherein media playback on a fragment-by-fragment basis is commenced upon encountering associated metadata.  

12. (Canceled).  

13. (Currently amended) The method of Claim 11, comprising: 
the MMTP content from the source of content; 
responsive to sufficient media data along with requisite assets being received to start playback, returning an indication that playback of the media data may be commenced.  

14. (Original) The method of Claim 13, comprising, responsive to the indication, commencing playback of the media data.  

15. (Canceled).  

16. (Previously presented) The method of Claim 11, wherein the component data structure comprises a DASH Media Presentation Description (MPD) file.  

17. (Currently amended) An apparatus comprising: 
at least one computer memory storing instructions executable by at least one processor; 
the at least one processor programmed with the instructions to: 
extract Moving Picture Experts Group (MPEG) media transport protocol (MMTP) content from a source of content via a MMTP delivery channel to render extracted data; 
identify a type of the extracted data; 
responsive to the type being identified as signaling data, identify whether the signaling data is user service description block (USDB) data or a playback asset; 
responsive to identifying the signaling data as USDB data, save a component ID, role, and type indicated by the USDB data in a component data structure; 
responsive to identifying the signaling data as a playback asset, save a packet ID, asset ID, and associated codec of the playback asset; 
arrange the extracted data from the MMTP content in a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (DASH) media presentation description (MPD) such that the DASH MPD is constructed from the MMTP content; and 
1168-922AM4CASE NO.: 201705822.02PATENTwherein the MMTP content is converted to the DASH content by rearranging the MMTP content into a data structure comprising:
video data stored in a video buffer;
audio data stored in an audio buffer;
text data stored in a text buffer, 
each of [[the buffers [[

18. (Previously presented) The apparatus of Claim 17, wherein the instructions are executable to: 
responsive to the type not being identified as signaling data, identify whether the extracted data is media data; and 
responsive to the type being media data, store the media data.  

19. (Currently amended) The apparatus of Claim 18, wherein the instructions are executable to:
responsive to sufficient media data along with requisite assets not being received to start playback, continue to receive the MMTP content from the source of content; 
responsive to sufficient media data along with requisite assets being received to start playback, return an indication that playback of the media data may be commenced.  

20-23. (Canceled).

Allowable Subject Matter
Claims 1, 3-4, 6-8, 10-11, 13-14, and 16-19 are allowed and renumbered as claims 1-14. Independent claims 1, 11, and 17 have been amended to include subject matter from the specification and dependent claims that narrows the scope of the claimed invention and is now considered allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record (i.e. Freeman, Lim, Kwak, Jones, and Bouazizi), individually or in combination, do not explicitly teach the totality of the independent claims when read in light of the specification. Although the prior arts of record are considered analogous references, the combination of these references would not be an obvious modification to the amended independent claims 1, 11, and 17. 
In particular, the prior arts of record (i.e. Freeman, Lim, Kwak, Jones, and Bouazizi) does not explicitly teach receiving Moving Picture Experts Group (MPEG) media transport protocol (MMTP) content from a source of content via a MMTP delivery channel; extracting the MMTP content from user datagram protocol (UDP) data from the MMTP delivery channel, the extracted MMTP content comprising extracted data; arranging the MMTP content as Dynamic Adaptive Streaming over Hypertext Transfer Protocol (DASH) content; playing the DASH content using a DASH player wherein the MMTP content is converted to the DASH content by rearranging the MMTP content into a data structure comprising: video data stored in a video buffer; audio data stored in an audio buffer; text data stored in a text buffer, each of the buffers comprising a respective initial block of media processing unit (MPU) metadata, including the first fragment of MPU data plus a complete unit of such data, followed by any additional MPU metadata, and following the metadata, fragment metadata following which are blocks of media in each respective buffer, wherein media playback on a fragment-by-fragment basis is commenced upon encountering associated metadata.
Furthermore, the prior arts of record does not explicitly teach wherein the method comprises: identifying a type of the extracted data; responsive to the type not being identified as signaling data, identifying whether the extracted data is media data; responsive to the type being media data, storing the media data and determining whether sufficient media data along with requisite assets has been received to start playback of the media data; responsive to the type being identified as signaling data, identifying 
Moreover, the prior arts of record does not explicitly teach wherein the at least one processor is agnostic of a protocol of media played by the at least one processor; wherein the source of content comprises an Advanced Television System Committee (ATSC) 3.0 system source; and wherein the component data structure comprises a DASH Media Presentation Description (MPD) file.  
The additional prior arts of record (i.e. Pantos, Cheng, Hwang, Xu, and Kim), although are analogous references, do not cure the deficiencies of the prior arts of record. Furthermore, all prior arts of record relate to content playback using MMTP via ATSC 3.0. However, the prior arts of record do not explicitly disclose a method for converting MMTP data into DASH protocol for playback in which enables the reuse of a DASH media player for MMTP playback and enables the media processor to be agnostic of the particular protocol being used for transport. Therefore, the claimed invention considering all claim limitations as a whole is novel and considered patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFTON HOUSTON/             Examiner, Art Unit 2453       


                                                                                                                                                                                    
/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453